Fine, J.
(dissenting). The facts are sufficiently set forth in the memorandum of the majority. Significantly, there is no *54claim that the defendant David Schwartz did more than follow his mother’s instructions to obtain and deliver to her the bank’s check drawn to her order. Nor did the defendant Miriam Schwartz do more than comply with the mother’s order to take custody of the fund in a bank account in trust for her and make payment to the nursing home as directed by the latter. It is conceded that these payments were made and that no benefit accrued to them personally. There is no claim of fraud or undue influence or conspiracy.
Upon this record, I do not find such participation by these defendants as to sustain a finding that they were guilty of a conversion.
I, therefore, dissent and vote to reverse and dismiss the complaint.
Dudley, J. P., and Hughes, J., concur in Per Curiam opinion; Fine, J., dissents in memorandum.
Judgment modified, etc.